PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari in the above-entitled case, it is this 17th day of October, 2018,
ORDERED, by the Court of Appeals of Maryland, that, a majority of the Court concurring, the judgment of the Court of Special Appeals is vacated and the case is remanded to that court with directions to affirm the judgment of the Circuit Court for Prince George's County for the reasons set forth in the opinion in *513James E. Bowie v. State of Maryland , 461 Md. 295, 192 A.3d 695 (2018). Costs to be paid by Petitioner.